 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DARREN VINCENT FORD,                              Case No. 1:17-cv-00822-DAD-BAM (PC)
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR THE COURT’S RECONSIDERATION
13          v.                                         OF THIS CASE
14   KING, et al.,                                     (ECF No. 29)
15                      Defendants.                    THIRTY (30) DAY DEADLINE
16

17          Plaintiff Darren Vincent Ford (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this

19   action on June 15, 2017, in the Sacramento Division of the Eastern District of California. (ECF

20   No. 1.) The action was transferred to the Fresno Division on June 20, 2017. (ECF No. 3.)

21          On September 12, 2018, the Court issued an order resolving various pending motions filed

22   by Plaintiff, relating to his application to proceed in forma pauperis, amending the complaint,

23   appointing counsel, and discovery. Ultimately, the Court granted Plaintiff leave to file an

24   amended complaint setting forth all the claims Plaintiff intends to pursue in this action. (ECF No.

25   28.)

26          On September 24, 2018, Plaintiff filed a “Motion for the Court’s Reconsideration of This

27   Case.” (ECF No. 29.) Plaintiff states that his main objective in this action is to receive mental

28   health sex offender treatment at Coalinga State Hospital. Plaintiff believes that he will soon be
                                                       1
 1   released from prison because he was incorrectly sentenced, but he does not wish to be released to

 2   the community until he has received this treatment and been cured. Plaintiff requests that the

 3   Court draft up an order as a settlement agreement that would ensure that he receives sex offender

 4   treatment at Coalinga State Hospital, and he will drop all charges against Defendant King and

 5   discontinue the investigation being conducted by the Department of Consumer Affairs. (Id.)

 6   Plaintiff does not indicate whether he intends to file an amended complaint.

 7           Plaintiff’s request is denied. At this time, there is no operative complaint in this action,

 8   and therefore the case does not proceed on any cognizable claims. Similarly, no defendant has

 9   been served, and no defendant has yet made an appearance. Therefore, the Court lacks personal

10   jurisdiction over any staff at Coalinga State Hospital, and it cannot issue an order requiring them

11   to take any action, such as permitting Plaintiff to receive sex offender treatment. The Court also

12   cannot enter into a settlement agreement on behalf of any defendant to this action, whether

13   Plaintiff agrees to dismiss this suit or not.

14           Although Plaintiff has not requested additional time, in consideration of Plaintiff’s pro se

15   status the Court will permit Plaintiff a final opportunity to receive the Court’s order and to file a

16   first amended complaint setting forth all the claims Plaintiff intends to pursue in this action, as

17   discussed in the Court’s September 12, 2018 order. After Plaintiff files the first amended

18   complaint, it will be screened in due course.

19           Plaintiff is reminded that his amended complaint should be brief, Fed. R. Civ. P. 8(a), but

20   it must state what each named defendant did that led to the deprivation of Plaintiff’s constitutional
21   rights, Iqbal, 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be

22   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

23   (citations omitted).

24           Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

25   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

26   “buckshot” complaints).
27           Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

28   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended
                                                        2
 1   complaint must be “complete in itself without reference to the prior or superseded pleading.”

 2   Local Rule 220. This includes any exhibits or attachments Plaintiff wishes to incorporate by

 3   reference.

 4          Accordingly, IT IS HEREBY ORDERED as follows:

 5                a. Plaintiff is granted thirty (30) days in which to file a first amended complaint (or

 6                   a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure

 7                   41(a)(1)(A)(i)); and

 8                b. If Plaintiff fails to file a first amended complaint in compliance with this

 9                   order, this action will be dismissed for failure to prosecute and failure to obey

10                   a court order;

11
     IT IS SO ORDERED.
12

13      Dated:      October 3, 2018                            /s/ Barbara    A. McAuliffe           _
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
